954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Calvin Donald GREENE, Plaintiff-Appellant,v.Garold WALKER, Deputy;  C. Wilson, Deputy;  Robert G.Devine;  County of Los Angeles, Defendants-Appellees.
No. 91-55262.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 7, 1992.*Decided Feb. 12, 1992.

Before TANG, KOZINSKI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
The district judge denied Greene's late-filed application for a continuance of the summary judgment hearing and did not consider the papers Greene filed in opposition to defendants' summary judgment motion.   This was not an abuse of discretion.   See Ashton-Tate Corp. v. Ross, 916 F.2d 516, 520 (9th Cir.1990).   There was no showing of "excusable neglect" for the late filing of the application, as required by Fed.R.Civ.P. 6(b)(2).


3
In any event, the district judge indicated that he examined Greene's late-filed papers to make sure he was not committing a miscarriage of justice, and determined he was not.   The district judge did not abuse his discretion.   Greene advanced no evidence contradicting or in any way casting doubt on the fact that the child's grandmother and aunt told the officers that Greene had been having regular sex with the child.   Furthermore, though the child at first denied it, she eventually admitted having sex with Greene.   As such, it was clearly reasonable for the officers to arrest Greene for statutory rape.   There are no facts advanced by Greene suggesting that the defendants acted unreasonably in returning to Greene's apartment to find his keys and medication, and to lock the door.   Defendants were entitled to qualified immunity.   See Mills v. Graves, 930 F.2d 729, 731 (9th Cir.1991).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3